ADKINS, Justice.
The Petition of the Florida Bar to amend Section 3, of Article XVI of the Integration Rule of the Florida Bar, 32 F.S.A., is granted and said Section 3 as previously adopted is hereby amended by striking said Section and inserting in lieu thereof new section 3, Article XVI of the Integration Rule, reading as follows, viz:
Section 3, Article XVI, Integration Rule of the Florida Bar
3. (a) It shall be the duty of each committee to investigate, with dispatch, all reports of the unauthorized practice of law, and to make prompt written report of its investigation and findings to the Board of Governors. The Board of Governors shall receive and evaluate the committee reports and determine whether or not a complaint should be filed against any alleged offender. All such complaints shall be by written petition filed in this Court by The Florida Bar and in its name.
(b) Upon receiving a written application of the President of The Florida Bar, or the Chairman of the Standing Committee on Unauthorized Practice of Law, alleging facts indicating that a person, firm or corporation is or may be unlawfully practicing law and that the .issuance of a subpoena is necessary for the investigation of such unauthorized practice, the Clerk of the Supreme Court of Florida shall issue subpoenas in the name of the Chief Justice for the attendance of witnesses and production of books and papers before the investigating circuit committee designated in such application at the time and place within its circuit designated by the investigating circuit committee. Such subpoenas shall be returnable to the Circuit Court of the residence or place of business of the person subpoenaed.
(c) A like subpoena shall issue upon application by any person, firm or corporation under investigation.
(d) Failure to comply with any subpoena shall constitute a contempt of the Supreme Court of Florida, and may be punished by it or by the Circuit Court of the Circuit to which the subpoena is returnable or where the contemnor may be found. The Circuit Courts to which the subpoenas are returnable shall have power to enter such protective orders as may be necessary for the enforcement of said subpoenas.
(e) Each Circuit Committee conducting preliminary investigations is *666empowered to take and transcribe the evidence of witnesses who may be sworn by any person authorized by law to administer oaths.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON and BOYD, JJ., concur.